Title: To James Madison from Edmund Randolph, 22 March 1787
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond March 22. 1787.
I am afraid by your omission to acknowledge my letters, that all of them, tho’ written punctually to the time, except during my absence to the Naval offices, have miscarried.
Genl. Nelson refuses to join us. Colo. R. H. Lee has been appointed in his stead. This seemed proper from the conspicuousness of the Character, and the respect, due to past services. The objection to his unfoederal opinions was so urgently pressed, that the council consisting of eight were equally divided. I gave the decision, from a hope that himself and his friends might be attached to the union, on those principles, which can alone support it. Should Mr. Lee refuse or another vacancy happen, no other appointment will be made.
Mr. Fox’s conduct is mysterious. I have seen a private letter (on which however we cannot publickly act) from him to Colo. Henley, declaring that he will not leave Phila. until money is advanced, and his allowance increased. Henley is left here without a shilling of money—the accounts are ready—our commissioner goes on a standing salary of 300£ per annum—and congress will lose ground, if Fox should hold off, as he threatens.
Some doubt, whether Mr. M. Smith will be elected. They urge no plausible reason for such an opinion.
Colo. Nicholas is assaulted in Albemarle for the tenor of past politicks; and yet, mirabile dictu! Mr. Edwd. Carter will probably be elected, altho’ paper money and hostility to British debts are his profession and characteristics. Adieu
E. R.
